Citation Nr: 1525562	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-40 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected bilateral knee disability.

2.  Entitlement to a disability rating in excess of 20 percent for grade II acromioclavicular joint separation of the left shoulder.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.    


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1989 to June 1994.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO awarded an increased 20 percent rating for the left shoulder.  The Veteran's claim as to that issue remains in appellate status as he was presumed to be seeking the maximum benefit available for his right shoulder disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2011, the Board denied the Veteran's claim of entitlement to an increased disability rating for his left shoulder disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in May 2012, the Court granted a joint motion to remand (JMR) this issue back to the Board for further development.  In the July 2011 decision, the Board had also remanded the Veteran's claim of entitlement to service connection for a low back disability for additional development.  

The case was returned to the Board, and in December 2012, the Board again remanded the matter to develop the Veteran's TDIU claim, obtain VA and Social Security Administration (SSA) records, and afford the Veteran an examination for his claim of service connection for a low back disorder.  The case has been properly returned to the Board for appellate consideration.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's low back disability is proximately due to his service-connected bilateral knee disability.  

2.  The Veteran's left shoulder disability, at the time of its worst severity, was manifested by pain on motion of the right arm at midway between the side and shoulder level, with the additional loss of 5 degrees of range of motion due to pain after repetitive use testing.

3.  The Veteran is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD), rated 70 percent disabling; grade II acromioclavicular joint separation of the left shoulder with a history of bursitis, rated at 20 percent; left median neuritis, rated at 20 percent; bilateral knee osteoarthritis, rated at 10 percent both right and left; hypertension, rated at 10 percent; scars, rated at 10 percent; and sexual dysfunction, rated as noncompensable.  His combined rating is 90 percent.

4.  The Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.  

5.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2014).

2.  The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2014).

3.  The criteria for entitlement to a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in a letter.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
Because Board is granting TDIU and service connection for a low back disability, any error with regard to VA's duty to assist with regard to these issues is harmless, and further discussion is not warranted.  With regard to the issue of an increased rating for a left shoulder disability, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private records and records from the Social Security Administration (SSA).  Also, VA afforded the Veteran relevant examinations and opinions in March 2009 and October 2012.  The resulting opinions describe the Veteran's left shoulder, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds them adequate for adjudicative purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the Veteran has not objected to the adequacy of either of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board also finds that there has been compliance with the Board's directives. Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

At the outset, the Board notes that the Veteran has a current low back disability and that the first element of service connection is met.  This is evidenced by a November 2011 MRI of the lumbar spine that reveals mild facet degeneration with asymmetric fluid in the left L3-L4 facet joint.  The Veteran is also in receipt of disability benefits from SSA due to discogenic and degenerative disorders of the back, among other disabilities.  Since the first element of service connection is met, to prevail in his claim of service connection, the Veteran must show that his current low back disability is proximately due to or the result of, or at least aggravated by, his bilateral knee condition.  

In his August 2008 claim for service connection, the Veteran alleged that he had developed a back disorder as a result of his service connected knee disabilities.  He elaborated in a September 2008 statement, explaining that his back disability had onset because his "knees locked up," causing him to fall and hurt his back.  The Veteran has consistently argued this theory of entitlement throughout the entire claim, as evidenced by subsequent statements over the course of the claim and appeal.  A November 2008 SSA function report shows the Veteran stating that his back was injured 12 years earlier as a result of his knees giving out.  In a January 2009 statement, the Veteran described his knee giving away, causing him to fall and hurt his back, necessitating a visit to the emergency room.  The Veteran described this incident as occurring 12 years previously.  Thus, the Board will address this claim on a secondary theory of entitlement.  

Corroborating the Veteran's statements, private treatment records from November 1996 document the Veteran presenting in an emergency room complaining of back pain that had onset after falling on steps two days previously.  A follow up from later that month shows treatment for a back injury.  Next, records from December 1998 show that the Veteran attended a "Back Care Clinic/Class" in order to educate in self-care and protection of the back.  Subsequent medical evidence up to the point of the Veteran's claim for service connection shows treatment for chronic low back pain, though no nexus evidence is documented other than attributing the fall to the Veteran's knees buckling.  

The Veteran has consistently reported pain in his low back since 1996, specifically November 1996.  To this end, the Veteran is considered competent to report symptoms such as pain as it is perceivable by the use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the Veteran's competent lay statements are found to be credible as they have been consistent throughout the course of the Veteran's appeal and are underscored by VA, SSA, and private treatment records.    

The Veteran is not competent, however, to determine the cause of his back pain.  Thus in January 2015, VA afforded the Veteran an examination to determine the nature and etiology of his low back disorder.  The examiner was asked to provide an opinion on whether the Veteran's service-connected bilateral knee disabilities caused or aggravated his low back disability.  Significantly, the examiner connected Veteran's lumbar disability to a fall while at his house in "about 1995."  The examiner did not opine as to whether the fall was due to the Veteran's knees giving away.  

However, notwithstanding the lack of a nexus opinion on that issue, the Board finds that the Veteran's low back disability is proximately due to his service-connected bilateral knee disorder.  The Veteran's competent and credible testimony is corroborated by the medical evidence of record documenting a fall in 1996 that the Veteran attributed to the buckling of his knees.  Additionally, the Veteran's current back disorder is attributed by medical professionals to a sustained fall.

Accordingly, the Board concludes that grant of service connection for a low back disability is warranted.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran filed his claim for an increased rating for his left shoulder disability in August 2008.  He is right hand dominant.  Therefore, his left shoulder is the minor shoulder under VA regulations, and the following DCs are listed accordingly.  

Throughout the course of the appeal, the Veteran's left shoulder disability has been evaluated under 38 C.F.R. § 4.71a, DC 5201, governing limitation of arm motion.  Under DC 5201, an evaluation of 20 percent is warranted where there is limitation of arm motion at shoulder level or midway between the side and the shoulder.  A 30 percent rating requires limitation of arm motion at 25 degrees from the side.  

The Board has also considered the potential application of other diagnostic codes.  Additional criteria for rating shoulder disabilities are available under DCs 5200 (for disabilities involving ankylosis of the scapulohumeral articulation) and 5202 (for impairment of the humerus), and 5203 (for impairment of the clavicle or scapula).  The criteria under DC 5200 are inapplicable in this case because the evidence does not show the presence of any ankylosis in the Veteran's right shoulder.  The criteria under DC 5202 are inapplicable in this case because the evidence does not show that the Veteran experiences recurrent dislocation of the humerus, nonunion of the humerus, or loss of the head of the humerus. Under DC 5203, a 20 percent evaluation is the highest possible, and, in this case, any higher rating under that DC is assigned under the criteria for DC 5201, the code the Veteran was originally rated under.  Accordingly, DCs 5200, 5202, and 5203 will not be discussed further in connection with this appeal.

The Veteran was afforded an examination for his increased rating claim in March 2009.  The Veteran reported weakness, stiffness, swelling, lack of endurance, fatigability, and dropping things, as symptoms attributable to his left shoulder disability.  The Veteran denied heat, redness, giving way, locking, or dislocation.  A physical examination showed guarding of movement in the left shoulder.  There were no signs of edema, effusion, weakness, tenderness, redness, and heat.  There was no subluxation.  Range of motion of the left shoulder was measured, revealing flexion that ended at 90 degrees with pain, and abduction that ended at 45 degrees with pain.  

Joint function was additionally limited an additional 5 degrees by pain after repetitive use.  It was not observed to be limited by fatigue, weakness, lack of endurance, or incoordination.  

Thus, the Veteran's service-connected left shoulder disability manifested with abduction limited to 45 degrees with pain.  Joint function was limited an additional 5 degrees after repetitive use testing.  The Board notes that the Veteran was clearly able to lift his left arm in excess of 25 degrees from his side, the limitation that would need to be shown for a higher rating of 30 percent to be assigned.  Accordingly, a rating in excess of 20 percent is not warranted based on this examination.  

The Board notes that the DeLuca considerations were evaluated at the March 2009 examination.  The VA examiner specifically found an additional 5 degree limitation of range of motion in left shoulder abduction due to pain after repetitive use testing.  However, even if pain limited the Veteran's range of motion to 40 degrees, the range of motion would still exceed the limitation required for a rating in excess of 20 percent.  Moreover, repetitive motion despite this added limitation of motion, the Veteran continued to demonstrate range of motion in excess of the criteria for a higher rating even after repetitive use at that time.  

As noted, the Board denied a rating in excess of 20 percent for the Veteran's shoulder in 2011.  However, the Veteran appealed this decision, asserting that his left shoulder disability had increased in severity since the time of the March 2009 examination.  The JMR noted that private treatment records dated in July and November 2009, subsequent to the March 2009 examination, indicate that the Veteran needed physical therapy for his left shoulder and that he had limitation of motion due to pain and rotator cuff rupture.  As such, the Veteran's claim was returned to the Board to obtain an additional VA examination.
In October 2012, the Veteran underwent a second VA examination of his left shoulder.  At the examination, the Veteran stated that he had worsening pain and numbness in his left hand.  He reported that he often heard his shoulder popping.  He indicated that motion and adverse weather acutely worsened his left shoulder pain.  However, on range of motion testing the Veteran demonstrated flexion to 90 degrees with pain beginning at 75 degrees, and left shoulder abduction to 85 degrees with pain at that point.  The Veteran was able to complete repetitive motion testing without any additional loss of motion.  The examiner indicated that the Veteran had pain and limitation of motion in his shoulder which did result in guarding of the shoulder. 

As described, this examination also failed to show limitation of left shoulder motion that was limited to 25 degrees from the Veteran's side, even after repetitive motion testing and in consideration of functional limitations.  While range of motion may have been impacted by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not, as the Veteran has consistently demonstrated pain-free motion to well-beyond what is required for a higher rating.  

The Board has also reviewed the private and VA treatment records that are of record, but while they identify shoulder problems, they do not show range of motion testing that would support a higher schedular rating.  For example, in November 2011, the Veteran demonstrated forward flexion to 165 degrees in his left shoulder and abduction to 90.  In July 2013, the Veteran had full active and passive range of motion in his shoulder with pain at full extension and flexion.  Other appointments have shown similar ranges of motion, which again would not support a rating in excess of 20 percent.  

As such, while the Veteran's claim was remanded based on his complaints that his left shoulder disability had worsened, the VA examination and treatment sessions after the remand have consistently shown range of motion that is well in excess of 25 degrees from the side.

As such, a schedular rating in excess of 20 percent is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and a reduced range of motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service connected disability or its impact on his employment.  However, the rating that is assigned is assigned in recognition that the shoulder disability causes some interference with employment, if it did not there would not be a basis for a compensable rating. 



IV. TDIU

In determining whether the Veteran is entitled to a TDIU rating, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for an award of TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

Substantially-gainful employment must be reviewed in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991), Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975):

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

Here, the Veteran satisfies the percentage requirements noted above.  The Veteran is service connected for PTSD, rated 70 percent disabling; acromioclavicular joint separation of the left shoulder with a history of bursitis, rated at 20 percent; left median neuritis, rated at 20 percent; bilateral knee osteoarthritis, rated at 10 percent both right and left; hypertension, rated at 10 percent; scars, rated at 10 percent; and sexual dysfunction, rated as noncompensable.  His combined rating is 90 percent.  As such, he meets the criteria of 38 C.F.R. § 4.16(a).

The Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities, particularly his PTSD, shoulder, back, and knees, render him unemployable.  Therefore, the Board must address whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  

The Board notes that the regulations do not provide a definition of "substantially gainful employment," but VA Adjudication Procedure Manual, M21-1MR, defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Although the Board is not bound by VBA's M21-MR manual, it can be useful when deciding claims such as this.  Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see Moore.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Moreover, the M21-1MR contains a note that for self-employed individuals, low net earnings in conjunction with gross income should be considered, and thus may be considered marginal employment.

In his January 2014 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he became too disabled to work in April 2006.  This is corroborated by a separation notice from April 2006 from the Veteran's last employer.  The notice shows that the Veteran was involuntarily separated from employment because he threatened another employee with physical harm.  This is consistent with the Veteran's diagnosis of PTSD and his symptoms as described by mental health experts over the course of his claim.  

In an August 2011 VA examination, the examiner opined that the Veteran's "functional impairments of temper, irritability, concentration problems and resulting interpersonal deficits/conflicts interfere[d] with the [Veteran's] ability to perform physical and sedentary activities of employment."  She further elaborated that while the Veteran's physical problems, to include bilateral knee, left shoulder, and low back disorders, interfered with the his ability to do physical labor, his PTSD deficits precluded his ability to switch to occupations where reliance on interpersonal abilities and concentration abilities would be required.  

Regarding the Veteran's orthopedic conditions, the examiners of record indicate that both sedentary and physical activities of employment would be difficult, whether it be pain and being unable to reach above his shoulders or difficulty standing or sitting due to weak and painful knees and a painful back.  

Additionally, of record are a significant amount of statements submitted by coworkers who had worked with the Veteran, family members, and individuals close to the Veteran.  For instance, in a May 2013 letter, the Veteran's wife described how his PTSD had affected him.  His wife stated that she takes care of the Veteran's hygiene needs, to include cutting his hair, shaving his face, and bathing him.  The other buddy statements of record are unanimous in indicating that the Veteran's mental and physical health, specifically his PTSD and orthopedic disabilities in his knees, left shoulder, and back, render him unable to function in an employment setting.  

Taking the medical evidence of record into account, especially when viewed in the aggregate, the Board finds that the Veteran is not capable of performing the physical and mental acts required by employment.  Therefore, the Board must determine whether currently-service-connected disabilities alone, to include PTSD and the orthopedic disorders, render the Veteran unemployable.  After a review of the claims file, the Board finds that the question as to whether the Veteran would be unable to work solely due to his service-connected disabilities stands in relative equipoise.  Looking again to the standard of whether a particular job is realistically within the physical and mental capabilities of the claimant, the Board ultimately finds that such a determination does not bar a TDIU grant, and that the Veteran's service-connected disabilities, alone, and specifically his PTSD and orthopedic disabilities, are sufficiently-severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Even assuming the Veteran were able to find employment for which he could be trained, he would still face significant workplace hurdles, such as psychiatric distress, limitations to focus and concentration, pain from his service connected knee, shoulder, spine, left wrist, and scar disabilities.  At the very least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 C.F.R. § 3.102 (2014). 

Hence, the Board finds that the Veteran is not currently able to engage in substantial employment due to impairment caused by service-connected disabilities.  As such his claim for TDIU is granted.




ORDER

Service connection for a low back disability is granted.  

A disability rating in excess of 20 percent for a left shoulder disability is denied.  

A total disability rating due to individual unemployability based on service-connected disabilities is granted.  


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


